Filed 8/17/15
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION FOUR


JULIE A. CARLSON,
        Plaintiff and Respondent,
                                                    A142219
v.
HOME TEAM PEST DEFENSE, INC.                        (Contra Costa County
et al.,                                             Super. Ct. No. C1400155)
        Defendants and Appellants.


                                              I.
                                     INTRODUCTION
        Respondent Julie A. Carlson (Carlson) filed this wrongful termination action
against her former employer Home Team Pest Defense, Inc. and related parties
(collectively Home). The trial court denied Home’s motion to compel arbitration of
Carlson’s claims, finding that an arbitration agreement Carlson signed when Home first
hired her was procedurally and substantively unconscionable. We agree with the trial
court’s conclusions and also reject Home’s contentions that (1) state law
unconscionability principles are preempted by the Federal Arbitration Act (FAA) (9
U.S.C. § 1 et seq.); and (2) the trial court abused its discretion by refusing to sever
unconscionable provisions from the agreement in this case. Accordingly, we affirm the
order denying Home’s motion to compel arbitration.




                                              1
                                             II.
                 PROCEDURAL AND FACTUAL BACKGROUND
       A. The Complaint
       In January 2014, Carlson filed a complaint against Home in which she alleged that
she was employed as the office manager at Home’s Antioch office from February 4,
2013, until her wrongful termination on July 1, 2013. Carlson sought damages and
attorney fees for wrongful termination, harassment, breach of her employment
agreement, a wage claim for unpaid overtime (Lab. Code, §§ 510, 515), a claim of
retaliation, in violation of Labor Code section 1102.5, and intentional infliction of
emotional distress.
       B. Home’s Motion to Compel
       In March 2014, Home filed a motion to compel arbitration and to stay the superior
court proceedings, contending that all of Carlson’s claims were subject to binding
arbitration pursuant to an arbitration agreement between the parties that was “valid and
enforceable as a matter of law.” Home supported its motion with a declaration from the
general manager of its Antioch office, appellant Mohammed Nadeem (Nadeem).
       Nadeem stated that on Carlson’s first day of work, he provided her with access to
Home’s electronic “onboarding system,” which contained company policies, including
Home’s “Agreement to Arbitrate” (the Agreement). Later that day, Carlson objected to
the Agreement in an email which stated: “This agreement is far to [sic] broad and does
not include several very important terms/clause [sic] relating to the arbitration. I would
like to negotiate the terms of this agreement so that the agreement is equally fair to both
parties.” The following day, Nadeem arranged a conference call between himself,
Carlson and Home’s human resources manager (HR Manager) to discuss Carlson’s
concerns. The HR Manager told Carlson she could review the terms of the Agreement
with Home’s attorney. In response, Carlson asked who would pay for any arbitration and
what firm would perform it. The HR Manager began to explain how costs were handled
and that she did not know what firm would be used, but Carlson “cut [her] off,” saying
that was all the information she needed and she would sign the Agreement. Carlson also


                                              2
said that her attorney had reviewed the Agreement, and told her that it “lacked details that
would prove important.”
       Home also submitted a declaration from its in-house counsel, Jefferson Blandford,
who confirmed Carlson’s prior employment with Home, and who produced a copy of the
Agreement that Carlson “signed electronically,” which was kept in her personnel file.1
Blandford also produced a copy of Home’s 13-page “Dispute Resolution Policy” (the
Policy or the Dispute Resolution Policy), which was incorporated by reference into the
Agreement.
       C. The Agreement
       The Agreement stated as follows:
                            “AGREEMENT TO ARBITRATE
       “This Agreement is made and entered into by and between Rollins, Inc. and all
their related companies including any parent, subsidiary or affiliate, or any other person
or entity acting as its agent, (herein ‘Company’) and the Employee.
       “I desire, as does the Company, to resolve any disputes regarding or arising from
my employment in an expeditious and economical fashion. I recognize and agree, as
does the Company, that arbitration of such disputes through binding arbitration is in the
best interest of both parties. Therefore, in consideration of employment and the mutual
promises, covenants, and conditions set forth in this Agreement, I agree, as does the
Company, to abide by the Company’s Dispute Resolution Policy (‘DRP’) and to arbitrate
any dispute, claim, or controversy regarding or arising out of my employment (as defined
by the Company’s DRP, a copy of which I may request at any time) that may arise
between me and the Company, its parent, subsidiaries, affiliates or any other persons or
entities acting as its agent. The parties agree that the Company’s operations directly

       1
          What Carlson actually signed was an electronic acknowledgement form which
stated that the employee had reviewed and agreed to comply with the terms of the
following Home “policies”: Agreement to Arbitrate Policy, Equal Employment
Opportunity Diversity & Respect Policy, Code of Business Conduct, Distracted Driving
Policy, GPS Policy, HomeTeam Vehicle Policy, Personal Protective Equipment Policy,
and the Employee Responsibility & Deductions Agreement.


                                             3
affect interstate commerce to the extent that all procedures hereunder contemplated shall
be subject to, and governed by, the Federal Arbitration Act (FAA). Unless the parties
agree otherwise, the arbitration shall be administered under the applicable rules of the
American Arbitration Association (‘AAA’). The parties agree that the arbitrator shall
follow the substantive law, including the terms and conditions of this Agreement.
       “I retain the right to file a claim for workers compensation or unemployment
insurance benefits, and certain other claims enumerated in the Company’s DRP. The
Company retains the right to file a lawsuit for purposes of preventing or stopping any
unfair or unlawful competition or solicitation of its customers and employees, and/or
misappropriation of its trade secrets.
       “I specifically understand that by agreeing to arbitrate, I waive any right to trial by
judge or jury in favor of having such disputes resolved by binding arbitration. I
understand that any disputes presented to an arbitrator shall be resolved only in
accordance with the applicable federal, state, or local law governing such dispute. The
award rendered by the arbitrator shall he final and binding, and judgment may be entered
on the award in any court having jurisdiction thereof. I agree that any arbitration
proceeding under this Agreement will not be consolidated or joined with any action or
legal proceeding under any other agreement or involving any other employees, and will
not proceed as a class action, collective action, private attorney general action or similar
representative action.
       “If any provision, or portion thereof, of this Agreement is found to be invalid or
unenforceable, it shall not affect the validity or enforceability of any other part of this
Agreement. Provided, however, that if the sentence in the foregoing paragraph
precluding the arbitrator from conducting an arbitration proceeding as a class, collective,
representative or private attorney general action is found to be invalid or unenforceable,
then the entirety of this Agreement shall be deemed unenforceable.
       “I acknowledge that this agreement to arbitrate is not a contract of employment
and does not alter my status as an employee at-will (to the extent applicable under state
law), and is a free-standing independent contract.


                                               4
       “By electronically signing, the New Hire Policy Acknowledgement Form, I
agree to all the terms and conditions contained in this form.” (Original bolding and
underscoring.)
       The Dispute Resolution Policy referenced in the Agreement sets forth the
procedures to resolve any disputes that might arise between Home and its employee. It
defines a “dispute” as including legal claims the employee may have against Home under
federal, state, statutory or common law relating to his or her employment with Home,
including termination. Excluded from the definition are those claims the employee may
have under the exclusive jurisdiction of a federal or state agency, such as workers
compensation, unemployment benefits, claims which must be filed with the National
Labor Relations Board (NLRB), employee benefit plan claims, Employee Retirement
Income Security Act (ERISA), and criminal complaints. Also excluded are claims Home
may have to prevent unfair or unlawful competition by the employee, including
solicitation of Home’s customers or the misappropriation of Home’s trade secrets. The
Policy also confirms that the Agreement is a mandatory document that must be signed by
the employee at the commencement of employment.
       Section IV of the Policy sets forth pre-arbitration procedures to be followed by an
employee who wishes to demand arbitration, which includes a requirement that the
employee first must make a “Request for Dispute Resolution.” Any claims by the
employee that are not included in the initial Request for Dispute Resolution are waived
and barred from arbitration. During the resolution process, the employee is prohibited
from having any representation, including legal counsel. If informal resolution is not
successful, then under section IV.A. of the Policy, the employee is required to file a
separate “Demand for Arbitration” within 90 days after filing of the initial Request for
Dispute Resolution. The Policy does not require that Home follow the Request for
Dispute Resolution procedure.
       Once a Demand for Arbitration has been timely made, section VII of the Policy
gives Home’s legal department the right to select in the first instance a “reputable
arbitration service” which will provide a list of seven potential arbitrators. If the


                                              5
employee objects to the selected arbitration service, the parties will use the AAA.
Section XII of the Policy provides that the employee must pay a $120 filing fee within 90
days after the employee makes an initial Request for Dispute Resolution. Except for
“statutory civil rights claims,” the parties agree to split the costs, fees, and expense of the
arbitration.
       The Policy also contains a severability clause providing that if any portion or
provision of the Policy is deemed unenforceable, it will not affect the enforceability of
the remaining provisions. That clause specifically states that if a prohibition on class
actions or private attorney general actions contained in section XII.D. of the Policy is
found to be unenforceable, then the entirety of section XII.D. will be deemed deleted
from the Policy.
       D. Carlson’s Opposition to the Arbitration Motion
       Carlson opposed Home’s motion to compel arbitration arguing, among other
things, that the Agreement was unconscionable and unenforceable. In her own
declaration, Carlson disputed inferences and misleading statements she believes were in
Nadeem’s declaration. For example, Carlson explained that although Nadeem gave her
access to Home’s electronic “onboarding system” on her first day of work, she was
required to perform the onboarding tasks from her own home computer after work.
Furthermore, the reason she refused to sign the Agreement online that evening was
because, contrary to Nadeem’s representation, she was not given access to the Dispute
Resolution Policy. Rather, the Agreement she was allowed to review required her to
agree to the Policy she was not able to access from the electronic system. For that reason
she sent an email via the website indicating that she wanted to discuss the terms and
conditions of her employment agreement, specifically parts relating to arbitration. The
next morning, Nadeem called her into his office, where he already had the HR Manager
on the speakerphone.
       According to her declaration, Carlson told Nadeem and the HR Manager that she
had been unable to access the Dispute Resolution Policy, and asked that it be provided to
her so she could review it and discuss or negotiate any terms with which she was “not


                                               6
comfortable.” But Nadeem and the HR Manager claimed they did not have a copy of the
Policy. When Carlson questioned why she was being asked to agree to a policy that she
was not allowed to review, the HR Manager offered to try to find a telephone number
Carlson could call “in a couple of weeks” to see if someone had a copy of the Policy.
The HR Manager made assurances that issues pertaining to the Policy rarely arose, but
also advised Carlson that, in any case, Home would not negotiate its terms. Carlson was
also told that she could not wait and review the Policy when it became available, but
would have to sign her employment agreement that day, or it would be viewed as a
refusal of the job offer.
       At that point in the conversation, Carlson felt she had no choice but to sign the
Agreement. Now that she had been offered a job, Carlson realized that if she refused to
sign the Agreement before reading the Dispute Resolution Policy, she would lose the job
opportunity and no longer be eligible for unemployment benefits. Therefore, if she did
not comply and sign the acknowledgement that day, essentially she would be losing her
only other source of income, “i.e. my unemployment benefits.” Carlson admitted that she
probably did cut off further discourse with the HR Manager by telling her “that’s fine,”
because she realized at that point that nothing else really mattered. She had to “blindly
sign this agreement” or she would lose the job offer and her unemployment benefits.
       Carlson concluded her declaration by stating that, during the remainder of her
employment, she was never provided with a copy of the Policy or with a copy of the
American Arbitration Association (AAA) rules referenced in the Agreement. Home’s
attorneys sent the Policy to her after she filed her lawsuit.
       The employment agreement that Carlson signed was attached to her declaration.
That agreement contained detailed anticompetitive covenants and confidentiality
provisions applicable to the employee. Those provisions also specifically entitled Home
to seek judicial intervention, including “temporary, preliminary, final injunctions,
temporary restraining orders, and temporary protective orders” in the event the employee
violated the anticompetitive or confidentiality provisions. The agreement also entitled



                                               7
Home to recover its attorney fees and costs “through trial and any subsequent appeal”
incurred in the successful enforcement of the agreement.
       E. The Trial Court’s Ruling
       In an order filed on June 13, 2014, the trial court denied Home’s motion to compel
arbitration, concluding that the Agreement was both procedurally and substantively
unconscionable. The court found that the circumstances under which Home, the stronger
party, presented the Agreement to Carlson, the weaker party, constituted procedural
unconscionability. Among other things, the court specifically found that the Agreement
was presented on a “take-it-or-leave-it” basis, and that there was “oppression” in the
manner in which it was presented because Carlson had no choice but to sign it or lose
both her job offer and her unemployment benefits.
       The finding that the Agreement was also substantively unconscionable was based
primarily on the fact that the claims that were exempted from arbitration were those most
likely to be brought by Home against Carlson, while those claims Carlson would likely
bring were required to be arbitrated, except for those which were legally exempt from
arbitration. The court also pointed out that the employment agreement between the
parties granted only Home the right to recover its attorney fees and costs associated with
such claims. Ultimately, the court concluded the Agreement was one-sided, objectively
unreasonable, and lacked mutuality.
       Finally, the trial court found that severing all unconscionable provisions from the
Agreement would require the court to “rewrite the arbitration agreement,” a task the court
“cannot do,” citing Armendariz v. Foundation Health Psychcare Services, Inc. (2000) 24
Cal. 4th 83, 124-125 (Armendariz), and Flores v. Transamerica HomeFirst, Inc. (2001)
93 Cal. App. 4th 846, 857. Therefore, the court concluded that the entire Agreement was
unenforceable.




                                             8
                                              III.
                                        DISCUSSION
         A. Standard of Review
         “There is no uniform standard of review for evaluating an order denying a motion
to compel arbitration. [Citation.] If the court’s order is based on a decision of fact, then
we adopt a substantial evidence standard. [Citations.] Alternatively, if the court’s denial
rests solely on a decision of law, then a de novo standard of review is employed.
[Citations.]” (Robertson v. Health Net of California, Inc. (2005) 132 Cal. App. 4th 1419,
1425.)
         In this case the trial court made factual findings based on at least some material
disputed evidence. From those findings, the trial court concluded that Home’s
Agreement was both procedurally and substantively unconscionable and should not be
enforced. Accordingly, “[t]o the extent there are material facts in dispute, we accept the
trial court’s resolution of disputed facts when supported by substantial evidence; we
presume the court found every fact and drew every permissible inference necessary to
support its judgment. (Engineers & Architects [Assn. v. Community Development Dept.
(1994)] 30 Cal.App.4th [644,] 653.)” (Brown v. Wells Fargo Bank, N.A. (2008) 168
Cal. App. 4th 938, 953.)
         “ ‘[U]nconscionability has both a “procedural” and a “substantive” element,’ the
former focusing on ‘ “oppression” ’ or ‘ “surprise” ’ due to unequal bargaining power,
the latter on ‘ “overly harsh” ’ or ‘ “one-sided” ’ results. [Citation.] ‘The prevailing
view is that [procedural and substantive unconscionability] must both be present in order
for a court to exercise its discretion to refuse to enforce a contract or clause under the
doctrine of unconscionability.’ [Citation.] But they need not be present in the same
degree. ‘Essentially a sliding scale is invoked which disregards the regularity of the
procedural process of the contract formation, that creates the terms, in proportion to the
greater harshness or unreasonableness of the substantive terms themselves.’ [Citations.]
In other words, the more substantively oppressive the contract term, the less evidence of
procedural unconscionability is required to come to the conclusion that the term is


                                               9
unenforceable, and vice versa.” (Armendariz, supra, 24 Cal.4th at p. 114, italics omitted;
see also Pinnacle Museum Tower Assn. v. Pinnacle Market Development (US), LLC
(2012) 55 Cal. 4th 223, 246) (Pinnacle Museum).)
       If a court finds that an agreement to arbitrate or any clause of such an agreement is
unconscionable, the court may “refuse to enforce the contract, or it may enforce the
remainder of the contract without the unconscionable clause, or it may so limit the
application of any unconscionable clause as to avoid any unconscionable result.” (Civ.
Code, § 1670.5, subd. (a).) Any challenge to the failure by the trial court to sever an
unconscionable provision and enforce the balance of the agreement is reviewed for abuse
of discretion. (See Armendariz, supra, 24 Cal.4th at p. 124.)
       B. The Agreement Was Procedurally Unconscionable
       “Procedural unconscionability exists when the stronger party drafts the contract
and presents it to the weaker party on a ‘take-it-or-leave-it basis.’ [Citation.]” (Serafin v.
Balco Properties Ltd., LLC (2015) 235 Cal. App. 4th 165, 179 (Serafin).) “However, the
fact that the arbitration agreement is an adhesion contract does not render it automatically
unenforceable as unconscionable.” (Id. at p. 179.) Instead, to determine whether an
arbitration agreement satisfies the “procedural element of unconscionability,” courts
focus on “two factors: oppression and surprise. [Citation.]” (Tiri v. Lucky Chances, Inc.
(2014) 226 Cal. App. 4th 231, 246 (Tiri). “ ‘ “ ‘Oppression’ arises from an inequality of
bargaining power which results in no real negotiation and ‘an absence of meaningful
choice.’ [Citations.] ‘Surprise’ involves the extent to which the supposedly agreed-upon
terms of the bargain are hidden in the prolix printed form drafted by the party seeking to
enforce the disputed terms.” ’ [Citation.]” (Zullo v. Superior Court (2011) 197
Cal. App. 4th 477, 484 (Zullo).)
       Thus, for example, in Serafin, supra, 235 Cal. App. 4th 165, this court reviewed an
arbitration agreement which was “indisputably . . . a form contract of adhesion, which
was presented to Serafin on a ‘take-it-or-leave-it basis[,]’ ” and yet we concluded that
other circumstances pertaining to the presentation and execution of that agreement
significantly limited the “degree of procedural unconscionability arising from the


                                             10
adhesive nature of the agreement.” (Id. at pp. 179-180.) Specifically, the evidence
showed that the agreement and rules referenced in the agreement were made available to
the employee for review, and when she was asked to sign the agreement, a human
resources representative was present “specifically to explain the document and answer
any questions Serafin might have [had] about it.” (Id. at p. 180, italics omitted.)
       Last year this division decided Tiri, supra, 226 Cal. App. 4th 231, which found that
an arbitration agreement presented to an existing employee was procedurally
unconscionable. (Id. at p. 245.) The evidence showed that the employee signed a take-it-
or-leave-it arbitration agreement because she was afraid she would lose her job if she
refused. (Ibid.) Highlighting the significance of this fact, we cited a passage from
Armendariz that echoed and reinforced our concern: “In the employment context, ‘the
economic pressure exerted by employers on all but the most sought-after employees may
be particularly acute, for the arbitration agreement stands between the employee and
necessary employment, and few employees are in a position to refuse a job because of an
arbitration requirement.’. . .” (Ibid., quoting Armendariz, supra, 24 Cal.4th at p. 115.) In
our Tiri decision, we also found that the same factors which established that the
arbitration agreement was a contract of adhesion supported the trial court’s implied
finding that the agreement was procedurally unconscionable. (Tiri, at pp. 245-246.)
       In Zullo, supra, 197 Cal. App. 4th 477, an appellate court found that there was
“really no question” that an arbitration agreement was procedurally unconscionable when
the facts showed that the agreement was a contract of adhesion presented on a take-it or
leave-it basis; AAA rules incorporated into the agreement were not provided to the
employee; and it was “oppressive” to require the employee to make an independent
inquiry to find the rules just so she could understand the agreement she was about to sign.
(Id. at pp. 485-486.)
       In Trevedi v. Curexo Technology Corp. (2010) 189 Cal. App. 4th 387, 393
(Trivedi), this division found that the failure to provide an employee with a copy of AAA
arbitration rules that were incorporated by reference into an arbitration agreement



                                             11
supported a finding that the arbitration agreement as a whole was procedurally
unconscionable.2
       The manner in which the Agreement here was presented to Carlson resulted in
more than a baseline adhesion contract. The Agreement referenced the Dispute
Resolution Policy, but it was not available to Carlson either online or at the meeting she
attended with Nadeem and the HR Manager, who were asked specifically by Carlson
about its content. Instead, Carlson was told she might be given a telephone number that
she could call “in a couple of weeks” to see if someone could provide her with a copy of
the Policy, but that she needed to sign the employment contract, including the
Agreement, that day or her job offer would be withdrawn. In fact, Carlson was never
provided with a copy of the Policy while she was employed by Home; instead, she first
saw it when Home’s attorneys sent it to her after she filed the underlying action. Nor was
Carlson provided with a copy of the AAA rules made applicable to any dispute, as stated
in the Agreement. Perhaps most important to the procedural unconscionability analysis,
Carlson declared, and the trial court found, that the Agreement was nonnegotiable and
she had no choice but to sign it at her meeting with Nadeem and the HR Manager, or she
would lose both her job offer and her ongoing unemployment benefits based on that
refusal to sign.
       On this record, we conclude that the degree of procedural unconscionability
cloaking Carlson’s signing of the Agreement was high, relative to other cases where
courts have found that arbitration agreements were procedurally unconscionable. (See,
e.g., Tiri, supra, 226 Cal. App. 4th 231; Zullo, supra, 197 Cal. App. 4th 477; Trevedi,




       2
          We recognize that since we decided Trivedi, courts of appeal have come to
differing conclusions as to whether the failure to provide the employee with a copy of the
applicable arbitration rules and procedures alone renders the arbitration agreement
procedurally unconscionable. (Tiri, supra, 226 Cal.App.4th at p. 246, fn. 9.) However,
because of the abundance of facts supporting a finding of procedural unconscionability in
this case we need not, and do not, ground our finding solely on this point.
12
supra, 189 Cal. App. 4th 387.) Without question it was oppressive, and the failure to
disclose the terms of arbitration and the applicable rules also constitute surprise.3
       In reaching this conclusion we note that our facts are materially more egregious
than those extant in Division One’s decision in Peng v. First Republic Bank (2013) 219
Cal. App. 4th 1462 (Peng), a case heavily relied on by Home. There, the employee was
given 25 days to consider a job offer and the arbitration agreement, the employee never
objected to the agreement, nor did she “express any reluctance to sign the [a]greement
[or] concerns about [its] terms at any time during her employment [with the defendant].”
(Id. at p. 1466.)4 Given these facts, it is not surprising that the court enforced the
employment arbitration agreement. But here, by contrast, Carlson was required to sign
the Agreement without time for reflection, and despite her objections to signing it after
being told that a copy of the Dispute Resolution Policy was not available to her for
review.
       Under these facts, we agree with the trial court that a high degree of procedural
unconscionability accompanied the signing of the Agreement in this case.
       C. The Agreement Was Substantively Unconscionable
       “Substantive unconscionability focuses on the actual terms of the agreement and
evaluates whether they create ‘ “ ‘overly harsh’ ” ’ or ‘ “ ‘one-sided’ ” ’ results.
[Citations.]” (Roman v. Superior Court (2009) 172 Cal. App. 4th 1462, 1469.) “An
arbitration agreement lacks ‘basic fairness and mutuality if it requires one contracting
       3
         We emphasize that in reviewing the court’s determinations as to
unconscionability we consider the evidence in the light most favorable to the court’s
determination and review those findings for substantial evidence. (Gutierrez v. Autowest,
Inc. (2003) 114 Cal. App. 4th 77, 89.)
       4
         Peng has joined the juridical camp opining that the mere failure to provide a
copy of the arbitration rules applicable to the agreement does not itself establish
procedural unconscionability absent evidence that the rules contain unexpected
provisions that limit the employee’s claims or available relief. (Peng, supra, 219
Cal.App.4th at pp. 1471-1472.) Review has been granted by the Supreme Court in
another Division One case following Peng upon which Home mistakenly relies here,
Galen v. Redfin Corp. (2014) 227 Cal. App. 4th 1525, review granted Nov. 12, 2014,
S220936.


                                              13
party, but not the other, to arbitrate all claims arising out of the same transaction or
occurrences . . . . [Citation.]” (Serafin, supra, 235 Cal.App.4th at p. 181, fn. omitted.)5
       “Courts have found one-sided employer-imposed arbitration provisions
unconscionable where they provide that employee claims will be arbitrated, but the
employer retains the right to file a lawsuit in court for claims it initiates, or where the
types of claims likely to be brought by employees (wrongful termination, discrimination
etc.) are the only ones made subject to arbitration. [Citations.]” (Serafin, supra, 235
Cal.App.4th at p. 181.)
       In Trivedi, supra, 189 Cal. App. 4th 387, this court affirmed a finding of
substantive unconscionability based in part on a trial court’s assumption that a provision
exempting claims for injunctive relief favored the employer. (Id. at p. 397.) As we
explained, the trial court’s conclusion was “not a novel or unsupportable proposition.”
(Ibid., citing Fitz v. NCR Corp. (2004) 118 Cal. App. 4th 702, 725 & Mercuro v. Superior
Court (2002) 96 Cal. App. 4th 167, 176.)
       Unlike Trivedi, here we need not infer the value and importance to Home of
reserving for litigation its competition and intellectual property claims, because the Home
employment agreement Carlson was required to sign along with the Agreement is
evidence of this fact. The employment agreement spells out in detail anticompetitive
covenants and confidentiality provisions applicable to Carlson’s work at Home. It also
specifically entitles Home to seek judicial intervention, including “temporary,
preliminary, final injunctions, temporary restraining orders, and temporary protective
orders” in the event the employee violates the anticompetitive or confidentiality
proceedings, and entitles Home to recover its attorney fees and costs “through trial and
any subsequent appeal” incurred in the successful enforcement of the employment

       5
          Our Supreme Court has granted review of numerous cases involving the
enforceability of arbitration agreements, including claims of unconscionability based on
lack of mutuality. (Tiri, supra, 226 Cal.App.4th at p. 243, fn. 6; see, e.g., Baltazar v.
Forever 21, Inc., review granted Mar. 20, 2013, S208345; Leos v. Darden Restaurants,
Inc., review granted Sept. 11, 2013, S212511 [briefing deferred pending disposition of
Baltazar].)


                                              14
agreement. The importance that Home retain access to the courts for these types of
claims was mirrored in the Agreement language stating that “The Company retains the
right to file a lawsuit for purposes of preventing or stopping any unfair or unlawful
competition or solicitation of its customers and employees, and/or misappropriation of its
trade secrets.”
       Thus, we conclude that the trial court’s findings that the Agreement was one-
sided, objectively unreasonable, and lacked mutuality was supported by substantial
evidence. In light of the high degree of procedural unconscionability associated with the
presentation and execution of the Agreement, the fact that Home was exempt from
having to arbitrate its most likely claims against Carlson while Carlson was required to
relinquish her access to the courts for all of her nonstatutory claims alone warrants a
conclusion that the Agreement was unenforceable under the sliding-scale test set forth by
our Supreme Court. (Armendariz, supra, 24 Cal.4th at p. 114; Pinnacle Museum, supra,
55 Cal.4th at p. 246.) But, there are other one-sided provisions that aggravate the
substantive unconscionability of the Agreement.
       For example, the Dispute Resolution Policy requires an employee to make a
Request for Dispute Resolution before demanding arbitration and, any claims by the
employee not included in this initial request, are waived and barred from any subsequent
arbitration. However, the Policy does not impose any requirement that Home itself
follow the Request for Dispute Resolution procedure before commencing arbitration.
       The Policy also states that after an employee has submitted a Request for Dispute
Resolution, he or she is required to submit to an unspecified form of alternative dispute
resolution before demanding arbitration. During that process, the employee is forbidden
from being represented by legal counsel. Again, this requirement for pre-arbitration
unrepresented participation in alternative dispute resolution applies only to employee
claims. The potential perniciousness of this type of mandatory pre-arbitration settlement
efforts affecting the employee’s claims was discussed in Nyulassy v. Lockheed Martin
Corp. (2004) 120 Cal. App. 4th 1267 (Nyulassy).



                                             15
       Nyulassy, supra, 120 Cal. App. 4th 1267 involved an arbitration agreement that was
substantively unconscionable in three respects: it required only the employee to arbitrate
all of his disputes with the defendant employer; it placed time limitations on the
employee’s assertion of claims against the employer; and it required the employee “to
submit to discussions with his supervisors in advance of, and as a condition precedent to,
having his dispute resolved through binding arbitration.” (Id. at pp. 1281-1282.) With
regard to this last aspect, the court stated: “While on its face, this provision may present
a laudable mechanism for resolving employment disputes informally, it connotes a less
benign goal. Given the unilateral nature of the arbitration agreement, requiring plaintiff
to submit to an employer-controlled dispute resolution mechanism (i.e., one without a
neutral mediator) suggests that defendant would receive a ‘free peek’ at plaintiff’s case,
thereby obtaining an advantage if and when plaintiff were to later demand arbitration.”
(Id. at pp. 1282-1283.)
       Here, the alternative dispute mechanism built into the Agreement would give
Home an even more significant advantage than the informal dispute resolution
mechanism criticized in Nyulassy, supra, 120 Cal.App.4th at page 1283, because Carlson
was explicitly forbidden legal representation. Furthermore, like Nyulassy, the Agreement
in this case requires only the employee to arbitrate his or her most likely claims and also
places a time limitation on the employee’s assertion of those claims that does not apply to
the employer. In this regard, the Agreement provides that if informal resolution is not
successful, the employee must file a separate Demand for Arbitration within 90 days after
filing her initial Request for Dispute Resolution. The practical effect of this last
provision is that, while Carlson may present her claims to Home well within the
otherwise applicable legal statutes of limitations, the addition of a 90-day time limitation
to demand arbitration acts to limit the time that would be available otherwise for filing a
complaint in superior court. Because there is no requirement that Home make a pre-
arbitration Request for Dispute Resolution, there is no time limit applicable to Home’s
Demand for Arbitration.



                                             16
       Finally, the Agreement requires the employee to pay a $120 filing fee within 90
days after making an initial Request for Dispute Resolution, after which all fees and
expenses incurred in connection with the arbitration are to be split between the parties.
Our Supreme Court has expressly held that a provision of this nature which imposes an
obligation to pay fees and expenses of arbitration that would not be required to bring a
matter to court is substantively unconscionable. (Little v. Auto Stiegler, Inc. (2003) 29
Cal. 4th 1064, 1082-1085; see also Martinez v. Master Protection Corp. (2004) 118
Cal. App. 4th 107, 115-116 (Martinez).)
       Apparently recognizing that its fee and cost provisions may render the Agreement
substantively unconscionable, Home agreed below to forego any attempt to enforce these
fee and cost provisions. But, similar after-the-fact attempts to avoid the effect of an
unconscionable provision have been rejected. (Martinez, supra, 118 Cal.App.4th at
pp. 116-117 [willingness to change a provision of an arbitration agreement so it conforms
to law does not change the fact that the arbitration agreement as written is unconscionable
and contrary to public policy.]; O’Hare v. Municipal Resource Consultants (2003) 107
Cal. App. 4th 267, 280 [same].) Indeed, the risk that a claimant may bear substantial costs
of arbitration, not just the actual imposition of those costs, may discourage an employee
from exercising the right to pursue any remedy against the employer. (Armendariz,
supra, 24 Cal.4th at p. 110.)




                                             17
       For all these reasons, we conclude that the Agreement was both procedurally and
substantively unconscionable, and unenforceable.6
       D. The Substantive Unconscionability Analysis Is Not Preempted by the FAA
       Home contends that, even if the Agreement is substantively unconscionable, it
must be enforced because it is a valid agreement under the FAA as interpreted by both
the United States and the California Supreme Courts. Under section 2 of the FAA (9
U.S.C. § 2), an agreement to arbitrate is “valid, irrevocable, and enforceable, save upon
such grounds as exist at law or in equity for the revocation of any contract.” This section
reflects a liberal federal policy favoring arbitration. Furthermore, while the savings
clause permits agreements to arbitrate to be invalidated by “ ‘generally applicable
contract defenses, such as fraud, duress, or unconscionability,’ ” the savings clause does
not apply to defenses that are unique to arbitration, or that “derive their meaning from the
fact that an agreement to arbitrate is at issue. [Citations.]” (AT&T Mobility LLC v.
Concepcion (2011) 563 U.S. ___, 131 S. Ct. 1740, 1746 (Concepcion).)
       The question as to what degree, if at all, arbitration agreements can be found to be
unenforceable because they contain provisions that are substantively unconscionable was
addressed by our Supreme Court in Sonic-Calabasas A, Inc. v. Moreno (2013) 57 Cal. 4th
1109 (Sonic II). This opinion followed the issuance of the first opinion in that case,
which was granted certiorari by the United States Supreme Court, vacated, and remanded

       6
          As demonstrated by our analysis above, the substantive unconscionability
inquiry focuses on whether the contract terms are unfairly one sided. (Gentry v. Superior
Court (2007) 42 Cal. 4th 443, 468-469, abrogated on another ground as stated in Iskanian
v. CLS Transportation Los Angeles, LLC (2014) 59 Cal. 4th 348, 360.) Some courts
alternatively have framed the test as whether the disputed provisions “ ‘ “ ‘ “shock the
conscience” ’ ”’ ’ ” (Bigler v. Harker School (2013) 213 Cal. App. 4th 727, 736), are
“ ‘ “overly harsh,” ’ ” (Stirlen v. Supercuts, Inc. (1997) 51 Cal. App. 4th 1519, 1532), or
“ ‘ “unduly oppressive” ’ ” (Perdue v. Crocker National Bank (1985) 38 Cal. 3d 913,
925). The issue of what is the proper test was recently clarified by our Supreme Court in
Sanchez v. Valencia Holding Co., LLC (Aug. 3, 2015) 2015 Cal. LEXIS 5292, which
stated that all of these formulations essentially embrace a central idea requiring a degree
of unfairness, beyond “a simple old-fashioned bad bargain.” (Id. at pp. *14-*15.) The
Agreement here certainly meets this standard of unconscionability.


                                            18
for our state high court to reconsider in light of Concepcion, supra, 131 S. Ct. 1740.
(Sonic II, at p. 1124.) The holding in Sonic II is that post-Concepcion, California courts
may continue to enforce unconscionable rules that do not “ ‘interfere[] with the
fundamental attributes of arbitration.’ [Citation.]” (Ibid.)
       In its decision, the Sonic II court described the concept of contractual
unconscionability as follows: “[T]he core concern of the unconscionability doctrine is the
‘ “ ‘absence of meaningful choice on the part of one of the parties together with contract
terms which are unreasonably favorable to the other party.’ ” ’ [Citations.] The
unconscionability doctrine ensures that contracts, particularly contracts of adhesion, do
not impose terms that have been variously described as ‘ “ ‘overly harsh’ ” ’ [citation],
‘ “unduly oppressive” ’ [citation], ‘ “so one-sided as to ‘shock the conscience” ’
[citation], or ‘unfairly one-sided’ [citation].” (Sonic II, supra, 57 Cal.4th at p. 1145.)
       Here, our conclusion that the Agreement is unconscionable and unenforceable
against Carlson does not mandate any procedural rules that are inconsistent with the
fundamental attributes of arbitration. In fact, our principal concern with the Agreement
rests on its failure to hold Home to the same obligation to arbitrate that it holds Carlson.
Furthermore, our subordinate objections to the provisions in the Agreement requiring
Carlson to engage in an unrepresented dispute resolution process for which she must pay
a fee to Home, and after which she cannot arbitrate claims not submitted to dispute
resolution, are not the least bit antithetical to arbitration as a form of adjudication.
       Home contends that the common law doctrine of contractual unconscionability
was created to apply only to arbitration agreements, and thus “specifically inhibit[s] the
enforcement of arbitration agreements.” We disagree. It is clear from a reading of the
majority’s thorough opinion in Sonic II that the doctrine is applicable to all contracts
enforceable in California. (Sonic II, supra, 57 Cal.4th at p. 1145 [citing among other
authorities 8 Williston on Contracts (4th ed. 2010) § 18.10, p. 91]; see also Perdue v.
Crocker National Bank, supra, 38 Cal.3d at p. 925.)
       This issue, too, was addressed again by our Supreme Court in Sanchez, supra,
2015 Cal. LEXIS 5292, where the court reiterated that the same unconscionability


                                               19
standard applies to both arbitration and nonarbitration contracts. “But the application of
unconscionability doctrine to an arbitration clause must proceed from general principles
that apply to any contract clause. In particular, the standard for substantive
unconscionability—the requisite degree of unfairness beyond merely a bad bargain—
must be as rigorous and demanding for arbitration clauses as for any contract clause.”
(Id. at p. *17.)7
       E. The Trial Court Did Not Abuse Its Discretion
       Home’s final contention on appeal is that the trial court abused its discretion by
refusing to sever the cost-sharing provision from the Agreement rather than by
invalidating the entire Agreement. As it did in the trial court, Home takes the position
that the cost-sharing provision in the Policy is the only arguably unconscionable term in
the Agreement. Therefore, it contends that the trial court abused its discretion by denying
Home’s request to sever this one allegedly unconscionable term and enforce the
remainder of the Agreement.
       “A trial court has discretion under Civil Code section 1670.5, subdivision (a) to
refuse to enforce an entire agreement if the agreement is ‘permeated’ by
unconscionability. [Citations.] An arbitration agreement can be considered permeated
by unconscionability if it ‘contains more than one unlawful provision . . . . Such multiple
defects indicate a systematic effort to impose arbitration . . . not simply as an alternative
to litigation, but as an inferior forum that works to the [stronger party’s] advantage.
[Citations.] ‘The overarching inquiry is whether “ ‘the interests of justice . . . would be
furthered’ ” by severance. [Citation.]’ [Citation.]” (Trivedi, supra, 189 Cal.App.4th at
p. 398.)
       Here, the trial court’s order denying the motion to compel arbitration noted that
Home’s request to sever the unconscionable part of the Agreement was expressly limited

       7
         Home also argues that we should follow a relatively recent Ninth Circuit
decision in Mortensen v. Bresnan Communications, LLC (9th Cir. 2013) 722 F.3d 1151.
However, until the United States Supreme Court holds otherwise, we are bound to follow
California Supreme Court authority on this issue. (Montano v. Wet Seal Retail, Inc.
(2015) 232 Cal. App. 4th 1214, 1224, fn. 5.)

                                              20
to the cost-sharing provision. But it ultimately found that even if Home had consented to
severance of other parts of the Agreement, the court would not have been able to “fix this
arbitration agreement” because “severing its one-sided nature” would require the court
“to rewrite the arbitration agreement, which it cannot do.”
       We conclude that the trial court did not abuse its discretion by refusing to sever
objectionable clauses from the Agreement because substantive unconscionability
permeated the entire Agreement. As noted in detail above, like the trial court, we have
found particularly offensive the provision that required Carlson to arbitrate all of her
nonexempt claims while Home enjoyed unfettered access to the court for its most
important and likely claims against Carlson. Moreover, only Carlson was required to
demand dispute resolution of her claims against Home, and any subsequent arbitration
would be limited to those of her claims for which an attempt to settle had been made.
During that pre-arbitration period, Carlson would not be allowed representation,
including legal counsel. None of these limitations were imposed on Home.
       Furthermore, we cannot ignore the fundamental shortcoming inherent in a request
to sever substantively unconscionable terms from the Agreement and the 13-page Dispute
Resolution Policy incorporated in it when the record establishes such a high level of
procedural unconscionability. Severance would result in the modification and
enforcement of the Agreement that Carlson was required to sign without the opportunity
to review either the Policy or the AAA arbitration rules despite her specific request for
them. Indeed, she was threatened with withdrawal of the job offer and faced with the
potential of an impecunious future if she insisted on reviewing the very documents Home
now seeks to enforce. To rewrite this Agreement in such a way as to eliminate its
unconscionable provisions under these circumstances would not further the interests of
justice. (Trevedi, supra, 189 Cal.App.4th at p. 398.)
                                             IV.
                                      DISPOSITION
       The order denying Home’s motion to compel arbitration is affirmed. Costs on
appeal are awarded to Carlson.


                                             21
                                             _________________________
                                             RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
STREETER, J.




A142219, Carlson v. Home Team Pest Defense, Inc.


                                        22
Trial Court:              Contra Costa County Superior Court

Trial Judge:              Hon. Steven K. Austin

Counsel for Appellant:    JACKSON LEWIS, Tyler A. Brown,
                          Conor J. Dale

Counsel for Respondent:   LAW OFFICES OF DOUGLAS A.
                          PRUTTON and Douglas A. Prutton




                            23
A142219, Carlson v. Home Team Pest Defense, Inc.




                                        24